Citation Nr: 1145641	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the United States Army from March 1968 to November 1969. 

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada which continued the 30 percent rating for PTSD. 

In November 2009 a local hearing was held at the RO; the transcript is of record.  In June 2011 a Board hearing was held before the undersigned via videoconference; the transcript is of record. 

A claim for increased evaluation includes a claim for TDIU where there is evidence or allegation of unemployment or unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has specifically claimed that his PTSD has contributed to his unemployability.  The issue is considered to be on appeal as it arises out of the claim for an increased rating.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the Board hearing the Veteran testified that he has been receiving treatment from the Reno Vet Center for his PTSD.  Following the hearing the Veteran submitted four recent treatment records, which listed 15 recent treatment visits, as well as a waiver of RO consideration.  A review of the record reveals that the Veteran has been receiving treatment for his PTSD from the Reno Vet Center since 2007; however, the complete records from 2007 to the present are not part of the claims file, and are relevant to the current claim.  A remand is required. 

As to the issue of TDIU, there are two opinions of record which address the issue of employability.  However, both opinions consider the Veteran's the impact of service connected PTSD and nonservice-connected disabilities, including residuals of herpes encephalitis, dementia and dizziness.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a remand is required for a sufficient opinion to be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a properly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Reno Vet Center.  Upon receipt of such, VA must take appropriate action to obtain complete treatment records. The Veteran should be informed that in the alternative he may obtain and submit the records himself. 

2.  Contact the Veteran and request that he supply a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Notice compliant with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, as well as applicable case law, should also be provided with respect to TDIU.

3.  After completing the above, schedule the Veteran for a VA PTSD review examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should describe the current manifestations of PTSD, and should, to the extent possible, distinguish such from those of nonservice connected dementia and herpes encephalitis.  The examiner must specifically describe the impact of PTSD symptomatology on the Veteran's occupational functioning.

4.  Readjudicate the claim for an increased rating for PTSD and then adjudicate the claim for TDIU.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


